Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
This is a Notice of Allowance.

The current application filed December 27, 2019 is a continuation reissue application of 15/394,312 (U.S. Patent No. RE47,875, issued February 25, 2020), both the current application and application 15/394,312 are reissue applications of 14/142,046 (U.S. Patent No. 9,348,551, issued May 24, 2016).

The rejection of claim 24 under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought has been withdrawn in view of the amendments.
The rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendments.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2022 and April 28, 2022 have been considered by the examiner.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,348,551 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Allowable Subject Matter
Claims 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:   
In the instant case, the Examiner agrees with the previous examiner’s prior reasons for allowance of original patent claims 1-22 given in the Notice of Allowance mailed January 29, 2016 in application 14/142,046 (pages 2 and 3 of said Notice of Allowance).  Examiner notes that this logic applies to the new claims being considered in this reissue application.  Additionally, examiner agrees with the applicant that none of the references teach or suggest the features of “(1) outputting screen data for controlling the display unit to display thereon a plurality of pages contained in the acquired document data, the plurality of pages being individually selectable on the display unit; (2) acquiring, in response to the accepting unit accepting a touch operation for selection one or two or more of the plurality of pages displayed on the display unit, image selection data for identifying the selected page(s); and (3) outputting a print instruction to print the page(s) selecting in the touch operation(s).” (page 18, Applicant’s Arguments/Remarks filed December 9, 2014 in application 14/142,046) and that none of the references “contemplate taking specific actions when determining that the acquired document data contains a single page and when determining that document data contains a plurality of pages” (page 16, Applicant’s Arguments/Remarks filed June 25, 2015 in application 14/142,046).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992